Citation Nr: 1758604	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement an effective date prior to January 7, 2010 for the award of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1975 and November 1985 to October 1993.

This matter comes before the Board of Veterans' Appeals from an August 2010 rating decision issues by the Atlanta Regional Office (RO) of the Department of Veterans' Affairs (VA).  

The Veteran testified before a member of the Board in a videoconference hearing in April 3, 2015 before a Veterans Law Judge who is no longer employed by the Board.  The transcript has been associated with the record.  The Veteran has not responded to a September 2017 letter inquiring whether he would like another hearing.  Thus, the Board assumes that the Veteran does not want another hearing and will procced with claims. 

In August 2015 and May 2016, the Board remanded the matters for further development and the case has been returned for appellate consideration. 

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and the Veterans' Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral knee disability and entitlement to TDIU prior to January 7, 2010.  Although the Board sincerely regrets the delay, further development of the record is required to adjudicate these claims.

The Veteran underwent a VA examination to determine the etiology and extent of any bilateral knee disability in August 2006.  The VA examiner found that it was reasonable to conclude that the Veteran's arthritis was due to wear and tear and not to a specific injury.  See VA Examination, dated August 2006.  The examiner asserted that this was due to him being unaware of literature supporting a causation of arthritis by diabetes.  The examiner further stated that the Veteran did not report any specific history of injury to either of his knees while in service or before his military career.

After the 2015 Board Remand, an addendum opinion was obtained in which the examiner opined that it was less likely than not that the Veteran's diabetes itself worsened the Veteran's bilateral knee condition.  See C & P Exam, dated November 2015.  The examiner cited literature that showed a possible relationship between Type I diabetes and rheumatoid arthritis, but the Veteran had neither of those diagnoses.  The examiner asserted that the same link did not exist between osteoarthritis, a breakdown of cartilage, and type 2 diabetes, although obesity associated with type 2 diabetes increased the risk for osteoarthritis.  The examiner used this information to support his opinion that there are multiple contributing factors to degenerative arthritis and that because several factors contribute to one's obesity, the causes and contributing factors are multifactorial, making it less likely than not that the Veteran's knee osteoarthritis was aggravated by his service-connected diabetes.  

The Board finds that these opinions are inadequate.  The August 2006 examiner asserted that the Veteran did not mention suffering a knee injury during service.   (The November 2015 VA examiner was not requested to provide a direct service connection opinion and one was not rendered).   However, evidence subsequently submitted by the Veteran indicates otherwise.  The Veteran testified during his hearing that he twisted his knee during physical training, receiving a shot and receiving a brace, which he stated he had worn ever since.  See Hearing Transcript, dated April 2015.  The Veteran submitted treatment records demonstrating he incurred a knee injury during physical training while on active duty.  See Medical Treatment Record-Government Facility, dated August 1988.  A corroborating buddy statement was submitted, in which the Veteran's first line supervisor, during the time of his service, stated that the Veteran injured his right knee during physical training in August 1988.  However, none of this evidence was addressed during either the August 2006 VA examination or the November 2015.   Accordingly, the Board finds that a new VA examination is warranted at this time.  See McLendon v. Nicholson, 20 Vet. App. 79 , 83 (2006). 

Given that prior to January 7, 2010, the Veteran did not meet the statutory criteria for TDIU, the Board finds that the claim for service connection for bilateral knee osteoarthritis and the claim of entitlement to TDIU are inextricably intertwined.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017); see also Rating Decision, dated August 2010.  The claim of entitlement to service connection for bilateral knee osteoarthritis are "intertwined" because a decision on the bilateral knee osteoarthritis claim will impact the claim for TDIU.  Consequently, the claim of entitlement to service connection for bilateral knee disability and the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Appropriate efforts should be made to obtain and associate with this case file any outstanding private treatment record, with all necessary assistance from the Veteran.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file regarding the Veteran's claimed knee disabilities, forward the claims file to the November 2015 examiner or to another VA clinician for review and an addendum opinion.  If examination of the Veteran is necessary, such should be arranged.  

The claims folder must be thoroughly reviewed by the examiner, and such review must be reflected on the examination report.  All findings should be reported in detail.  An explanation for each opinion shall be provided.

a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current knee disorder is causally or etiologically related to the Veteran's military service, including asserted physical training incident therein (i.e., did the Veteran's in-service physical training activity cause the Veteran to have degenerative changes in his knees).

b)  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any current left knee disability is causally or etiologically related to the Veteran's right knee disability.

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disabilities and his former wife's statements regarding the presence of his disabilities during their marriage.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

